Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-19 are pending in this office action. This action is responsive to Applicant’s application filed 08/30/2019.

Information Disclosure Statement
3.	The references listed in the IDS filed 09/03/2019 has been considered. A copy of the signed or initialed IDS is hereby attached.

Claim Objections
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Claims 3, and 14 are objected to because of the following informalities:  optional statements.   When an “if” is used there should also be an “else” to provide what happens when the condition is not met.  If there is no “else”, then the condition is optional.  Alternatively, in some situations the “if” can be changed to “when” to indicate that the condition will occur at some time and is therefore not optional.  See MPEP § 2111.04.  

5.	Claims 7, 10, and 18 recites the limitation "the directional graph in line 2. There is insufficient antecedent basis for those limitations in the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
6.	Claims 1, 5-6, 9, 12, and 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ayers et al. (US Patent Publication No. 2009/0313600 A1, hereinafter “Ayers”) in view of Shakarian et al. (US Patent Publication No. 2020/0356675 A1, hereinafter “Shakarian”) and Ismalon (US Patent Publication No. 2010/0049770 A1, hereinafter “Ismalon”).
As to claim 1, Ayers teaches the claimed limitations:
“A method for generating an adjacency matrix A and a directional relation graph representing a relationship between one or more diagnostics, the method comprising:” as a system, method, and components operate to compile a computer program using multiple threads. This may include using multiple threads to generate code for a plurality of source functions, where at least some of the threads execute concurrently, so that code is generated concurrently for some of the source functions. Code generation may perform various types of optimization, and may include optimizing the code based on knowledge of other functions, or inter-procedural code optimization (paragraph 0007). In various implementations, the results of the analysis may be represented in a variety of ways. One such representation is a directed graph, which represents dependency relationships between pairs of functions. A directed graph may itself be represented in numerous ways. These include a set of binary relations, an 
 	“initializing the adjacency matrix with all zero's, where a row of the adjacency matrix A corresponds to a source diagnostic s of the one or more diagnostics, a column of the adjacency matrix A corresponds to a destination diagnostic d of the one or more diagnostics, and m represents a total count of the diagnostics” as column 504 (see figures 4 and 5) indicates the reference count of each function at a time (0), which is prior to beginning code generation for any of the functions. As can be seen by directed graph, function A 402 has two references, functions B 404 and C 406 have one reference, and function D 408 has zero references. A function having zero references may be ready to be processed by code generator instance (paragraph 0060). Column 510 illustrates a state after processing of function B 404 completes, at time (3). The reference count for function A is decremented to zero, and function B is flagged or removed. Function A may now be placed on the queue and retrieved by a code generator instance. Upon completion of code generation for function A, there are no other functions to process, and the resulting contributions for each function are assembled and sorted by the assembler. In some implementations, a thread may begin processing of a function to perform initialization or code generation until a point where a code optimization decision relating to an unprocessed dependee function is to be made, and then block. For purposes, this is considered as not yet started. Similarly, at a point of code generation when all information that may be used by a dependent function has been generated (paragraphs 0063-0064).
 	“revising one or more entries in the adjacency matrix A by, for each source diagnostic s, decreasing a corresponding count A(s,d) in the adjacency matrix A to decrease a corresponding directional relation in response to the diagnostic s failing and one or more other diagnostics d passing” as a table 700 that illustrates reference counts corresponding to each of the functions 
“Generating the directional relation graph based on the adjacency matrix A” as (paragraph 0053; see also figures 4 and 5).
 Ayers does not explicitly teach the claimed limitation “increasing the corresponding count A(s,d) in the adjacency matrix A to increase the corresponding directional relation in response to the diagnostic s failing and one or more other diagnostics d failing”.
	Shakarian teaches once the edges are created, they are added to a multi-directed graph with parallel edges of weights=1. The multi-graph is then transformed to a directed graph G by summing the weights of the parallel edges pointing at the same direction (paragraph 0128). The number of connections user v.sub.i has with other users may not be indicative of importance; rather, v.sub.i is important if his/her posts make other important users reply. Hence, influence metrics incorporate the centrality of users with outgoing edges to v.sub.i into v.sub.i's centrality (i.e., if an important user then the importance increases). Two measures are computed under this category: (1) Eigenvector centrality: measures the importance of v.sub.i by assigning a centrality proportional to the sum of in-neighbors' centralities and (2) Pagerank centrality: measures the centrality of v.sub.i by incorporating fractions of the centralities of in-neighbors, such that each of v.sub.i's in-neighbors passes the value of his/her centrality divided by the number of outgoing edges (paragraph 0135).

  	Ismalon teaches an association graph can be represented visually as a plurality of vertices linked (i.e., connected) by lines representing edges or as an adjacency matrix. System stores association graphs using one or more data structures. The phrase association graph includes any data structure that conceptually includes vertices linked by edges, regardless of the nomenclature used to describe the data structure, or how it may be represented, stored, structured, and/or manipulated in memory and/or another storage medium. For some applications, more than one edge links some pairs of vertices. For some applications, the association graph comprises a hypergraph, i.e., a single edge connects more than two vertices. For some applications, the association graph is not directed, i.e., the edges do not include a direction, while for other applications, the association graph is at least partly directed, i.e., at least a portion of the edges include a direction. For some applications, by linking a plurality of directed edges, the search system develops multi-vertex paths of connectivity among vertices. Each vertex of an associate graph includes a single term, which comprises one or more keywords. Typically, when a term includes a plurality of keywords, the keywords are order-sensitive. Each edge has a score that represents the strength of the association of the vertices linked by the edge, a vertex may be linked to itself, in which case it has a self-referential score. Association scores are typically, but not necessarily, symmetric, i.e., are not directed (paragraphs 0125-0127, 0145; see also figures 3-4).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Ayers, Shakarian and Ismalon before him/her, to modify Ayers increasing the corresponding count in the adjacency matrix because that would allowed to predict exploits using cyber threat intelligence feeds from a variety of data sources or data feeds as taught by Shakarian (paragraph 0028). Or 

As to claim 5, Ayers does not explicitly teach the claimed limitation “wherein an edge weight in the directional relation graph represents a strength of a relation between two of the diagnostics”.
Ismalon teaches (paragraphs 0090, 0116, 0125, 0153).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Ayers, Shakarian and Ismalon before him/her, to modify Ayers increasing the corresponding count in the adjacency matrix because that would allowed to predict exploits using cyber threat intelligence feeds from a variety of data sources or data feeds as taught by Shakarian (paragraph 0028). Or an edge weight represents a strength of a relation between two of the diagnostics using technique modeling interactions of online digital identities in order to increase the relevancy of content delivered to the users as taught by Ismalon (paragraph 0079).

As to claim 6, Ayers does not explicitly teach the claimed limitation “wherein the edge weight is based on a count of mutual diagnostic failures”. 
Ismalon teaches (paragraphs 0010, Claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Ayers, Shakarian and Ismalon before him/her, to modify Ayers increasing the corresponding count in the adjacency matrix because that would allowed to predict exploits using cyber threat intelligence feeds from a variety of data sources or data feeds as taught by Shakarian (paragraph 0028). Or the edge weight is based on a count of mutual diagnostic failures using technique modeling interactions 

As to claim 9 is rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claim 1. In addition, Ayers teaches the components may execute from various computer readable media having various data structures (paragraph 0029). Therefore this claim is rejected for at least the same reasons as claim 1.

As to claims 12, and 16-17 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1, and 5-6. In addition, Ayers teaches a system, method, and components operate to compile a computer program using multiple threads (paragraph 0007). Therefore these claims are rejected for at least the same reasons as claims 1, and 5-6.

7.	Claims 2-3, and 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ayers et al. (US Patent Publication No. 2009/0313600 A1) as applied to claims 1 and 12 above, and further in view of Shakarian et al. (US Patent Publication No. 2020/0356675 A1), Ismalon (US Patent Publication No. 2010/0049770 A1) and Murphy et al. (US Patent Publication No. 2004/0177244 A1, hereinafter “Murphy”).
As to claim 2, Ayers does not explicitly teach the claimed limitation “repeating the revising operation for each of two or more time-stamped results in a user-defined time window”. 
Murphy teaches (paragraphs 0007, 0132-0133, and 0137).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Ayers, Shakarian, Ismalon and Murphy before him/her, to modify Ayers increasing the corresponding count in the adjacency matrix because that would allowed to predict exploits using cyber threat intelligence 

As to claim 3, Ayers does not explicitly teach the claimed limitation “wherein a diagnostic result is represented in the adjacency matrix A by a one if the diagnostic passed, a -1 if the diagnostic failed, and a 0 if no diagnostic data is obtained”. 
Murphy teaches (paragraphs 0095, -0097, and 0133).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Ayers, Shakarian, Ismalon and Murphy before him/her, to modify Ayers increasing the corresponding count in the adjacency matrix because that would allowed to predict exploits using cyber threat intelligence feeds from a variety of data sources or data feeds as taught by Shakarian (paragraph 0028). Or maintaining a value of the corresponding count in the adjacency matrix using technique modeling interactions of online digital identities in order to increase the relevancy of content delivered to the users as taught by Ismalon (paragraph 0079). Or diagnostic result is represented in the adjacency matrix to facilitating dynamic predicted before reconfiguration the operation as taught by Murphy (paragraph 0009).

As to claims 13-14 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 2-3. In addition, Ayers teaches a system, method, and components operate to compile a computer program using multiple threads (paragraph 0007). Therefore these claims are rejected for at least the same reasons as claims 2-3.

8.	Claims 4, 7-8, 10-11, 15, and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ayers et al. (US Patent Publication No. 2009/0313600 A1) as applied to claims 1, 9 and 12 above, and further in view of Shakarian et al. (US Patent Publication No. 2020/0356675 A1), Ismalon (US Patent Publication No. 2010/0049770 A1) and Munbodh (US Patent Publication No. 2020/0030632 A1, hereinafter “Munbodh”).
As to claim 4, Ayers does not explicitly teach the claimed limitation “wherein a size of each node in the directional relation graph represents a frequency of failure of a corresponding diagnostic within a certain time window”.
Munbodh teaches (paragraphs 0012, 0054, 0064-0066, 0113).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Ayers, Shakarian, Ismalon and Murphy before him/her, to modify Ayers increasing the corresponding count in the adjacency matrix because that would allowed to predict exploits using cyber threat intelligence feeds from a variety of data sources or data feeds as taught by Shakarian (paragraph 0028). Or maintaining a value of the corresponding count in the adjacency matrix using technique modeling interactions of online digital identities in order to increase the relevancy of content delivered to the users as taught by Ismalon (paragraph 0079). Or directional relation graph represents a frequency of failure to incorporate chart reviews and real-time fail-safe interlocking within these real-time treatment solutions as taught by Munbodh (paragraph 0016).

As to claim 7, Ayers does not explicitly teach the claimed limitation “identifying one or more clusters of nodes in the directional graph”
Munbodh teaches (paragraphs 0113, 0124, 0155, and 0161).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Ayers, Shakarian, Ismalon 

As to claim 8, Ayers does not explicitly teach the claimed limitation “analyzing the one or more clusters to determine a potential source of a diagnostic failure”. 
Munbodh teaches (paragraphs 0058, 0061, 0150, 0161).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Ayers, Shakarian, Ismalon and Murphy before him/her, to modify Ayers increasing the corresponding count in the adjacency matrix because that would allowed to predict exploits using cyber threat intelligence feeds from a variety of data sources or data feeds as taught by Shakarian (paragraph 0028). Or maintaining a value of the corresponding count in the adjacency matrix using technique modeling interactions of online digital identities in order to increase the relevancy of content delivered to the users as taught by Ismalon (paragraph 0079). Or determine a potential source of a diagnostic failure to incorporate chart reviews and real-time fail-safe interlocking within these real-time treatment solutions as taught by Munbodh (paragraph 0016).

As to claims 10-11 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 7-8. In addition, Ayers teaches the components may 

As to claims 15, and 18-19 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 4, and 7-8. In addition, Ayers teaches a system, method, and components operate to compile a computer program using multiple threads (paragraph 0007). Therefore these claims are rejected for at least the same reasons as claims 4, and 7-8.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
04/22/2021											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156